        Case: 3:20-cv-00643-wmc Document #: 6 Filed: 07/31/20 Page 1 of 2


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 JEREL LAMAR DAVIDSON,

        Plaintiff,                                                      ORDER
 v.
                                                               Case No. 20-cv-643-wmc
 TROY KNUDSON,

        Defendant.


       On July 13, 2020, I entered an order assessing plaintiff an initial partial payment of

$51.37 due by August 3, 2020, in the above case. On July 27, 2020, plaintiff submitted a letter

requesting to waive the $51.37 initial partial payment in this case. Using information from

plaintiff’s letter and re-evaluating the relevant time period from plaintiff’s trust fund account

statement, it appears that plaintiff presently has no means with which to pay the filing fee or

to make an initial partial payment. Under these circumstances, the court will grant plaintiff’s

motion for leave to proceed without prepayment of the filing fee, but will not assess an initial

partial filing fee for the above case. Even if this court ultimately determines that plaintiff’s

complaint cannot go forward, plaintiff is advised that the full $350 filing fee for this case

remains plaintiff’s obligation. See 28 U.S.C. § 1915(b)(2).

       Because plaintiff is a prisoner, plaintiff is subject to the Prison Litigation Reform Act,

which requires the court to screen the complaint in this case to determine whether any portion

is frivolous or malicious, fails to state a claim on which relief may be granted or seeks monetary

relief from a defendant who is immune from such relief.
        Case: 3:20-cv-00643-wmc Document #: 6 Filed: 07/31/20 Page 2 of 2


                                            ORDER

       IT IS ORDERED that,

       1.      The motion filed by plaintiff Jerel Lamar Davidson for leave to proceed without

prepayment of the filing fee in the above case is GRANTED.

       2.      No further action will be taken in this case until the court has screened the

complaint as required by the Prison Litigation Reform Act, 28 U.S.C. § 1915(e)(2). Once the

screening process is complete, a separate order will issue.

               Entered this 31st day of July, 2020.


                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge




                                                2
